 1                                                                                            O
                                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                        United States District Court
 9                        Central District of California
10
11   MANUEL P. DOMINGO,                             Case No: 2:19-cv-05864-ODW (JPRx)
12
                         Plaintiff,                 ORDER DENYING PLAINTIFF’S
13
                                                    REQUEST FOR TEMPORARY
14         v.
                                                    RESTRAINING ORDER [1]; AND
15   WASHINGTON MUTUAL BANK, FA;                    DISMISSING CASE WITHOUT
16   et al.,
                                                    PREJUDICE
17
                         Defendant.
18
19
20                                    I.   INTRODUCTION
21         Plaintiff Manuel P. Domingo, appearing pro se, filed his Complaint on July 8,
22   2019, against various Defendants. (Compl., ECF No. 1.) From what the Court can
23   discern, Plaintiff is seeking to prevent Defendants1 from foreclosing on his business
24   property located at 856 Kuhua Street, Lahaina, Hawaii 96761. (Compl. ¶¶ 3, 48, 52.)
25
     1
      Plaintiff identifies the following Defendants in his Complaint: “Washington Mutual Bank, FA;
26   Washington Mutual Bank; Wamu Asset Acceptance Corp.; Lasalle Bank As Trustee For Securitized
27   Trust Wamu Mortgage Passthrough Certificates 2007-HY7 Trust; Mortgage Electronic Registration
     System; Pennymac Corp./Pennymac Mortgage Services, LLC; Rushmore Loan Management
28   Services, LLC/Rushmoore Loan Management; U.S. Bank National Association; JP Morgan Chase
     Bank, National Association; and Does 1 Through 10 Inclusive.” (See generally Compl.)
 1   Plaintiff did not file an application for a temporary restraining order as required by
 2   Local Rule 65-1. Instead, Plaintiff’s Complaint seeks a temporary restraining order as
 3   his fifth cause of action. (Compl. ¶¶ 87–92.)
 4          Based on the Court’s review of the Complaint and related pleadings, the Court
 5   DENIES Plaintiff’s request for a temporary restraining order2 and DISMISSES THIS
 6   ACTION WITHOUT PREJUDICE.
 7                                    II.    BACKGROUND
 8          Plaintiff owned and operated a business located at 856 Kuhua Street, Lahaina,
 9   Hawaii 96761 (the “Subject Property”). (Compl. ¶ 3.) Based on the Complaint, the
10   Court cannot ascertain with certainty each Defendants’ relationship to Plaintiff.
11   However, it appears that Defendants are banks that issued the original loan, serviced
12   the loan, or engaged or assisted in the assignment of the loan. (See Compl. ¶¶ 4–9,
13   17–19.)
14          It is unclear what led to the instant lawsuit and whether Defendants have
15   attempted to foreclose on the Subject Property. Nonetheless, Plaintiff “dispute[s]
16   Defendants’ superior colorable claim to legal title and equitable title of the [Subject
17   Property].” (Compl. ¶ 13.) Further, Plaintiff alleges that “an actual controversy has
18   arisen and now exists between the Plaintiff[] and Defendants . . . [and] Plaintiff[]
19   desire[s] a judicial determination and declaration of its rights about the [Subject]
20   Property and the corresponding Tangible Note and Deed of Trust.” (Compl. ¶ 27.)
21          Based on these allegations, Plaintiff brings six causes of action: (1) lack of
22   standing/wrongful foreclosure; (2) breach of contract; (3) quiet title; (4) slander of
23   title; (5) temporary restraining order and injunctive relief; and (6) declaratory relief.
24   (Compl. ¶¶ 50–96.)
25
26
27   2
       After carefully considering the papers filed in support of the request for temporary restraining
28   order, the Court deems the matter appropriate for decision without oral argument. Fed. R. Civ. P.
     78; C.D. Cal. L.R. 7-15.



                                                     2
 1                              III.   LEGAL STANDARD
 2   A.    Subject Matter Jurisdiction
 3        Federal courts have subject matter jurisdiction only as authorized by the
 4   Constitution and Congress. U.S. Const. art. III, § 2, cl. 1; see also Kokkonen v.
 5   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Federal courts have original
 6   jurisdiction where an action arises under federal law or where each plaintiff’s
 7   citizenship is diverse from each defendant’s citizenship and the amount in controversy
 8   exceeds $75,000. 28 U.S.C. §§ 1331, 1332(a).
 9        “It is to be presumed that a cause lies outside this limited jurisdiction, and the
10   burden of establishing the contrary rests upon the party asserting jurisdiction.”
11   Kokkonen, 511 U.S. at 377 (citation omitted). Federal courts are under a continuing
12   duty to confirm their jurisdictional power and “are obliged to inquire sua sponte
13   whenever a doubt arises as to the existence of federal jurisdiction.” Mt. Healthy City
14   Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 278 (1977).
15   B.    Temporary Restraining Order
16         “An application for a temporary restraining order involves the invocation of a
17   drastic remedy which a court of equity ordinarily does not grant, unless a very strong
18   showing is made of a necessity and desirability of such action.” Youngstown Sheet &
19   Tube Co. v. Sawyer, 103 F. Supp. 978, 980 (D.D.C. 1952). The standard for issuing a
20   temporary restraining order is “substantially identical” to that for issuing a preliminary
21   injunction. Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7
22   (9th Cir. 2001).
23         Pursuant to Federal Rule of Civil Procedure 65, a court may grant preliminary
24   injunctive relief to prevent “immediate and irreparable injury.” Fed. R. Civ. P. 65(b).
25   To obtain this relief, a plaintiff must establish (1) “he is likely to succeed on the
26   merits”; (2) “he is likely to suffer irreparable harm in the absence of preliminary
27   relief”; (3) “the balance of equities tips in his favor”; and (4) “an injunction is in the
28   public interest.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046,




                                                 3
 1   1052 (9th Cir. 2009) (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20
 2   (2008)). The issuance of a temporary restraining order may not exceed 14 days
 3   “unless before that time the court, for good cause, extends it for a like period.” Fed.
 4   R. Civ. Proc. 65(b)(2).
 5          In the Ninth Circuit, the Winter factors may be evaluated on a sliding scale:
 6   “serious questions going to the merits, and a balance of hardships that tips sharply
 7   towards the plaintiff can support issuance of a preliminary injunction, so long as the
 8   plaintiff also shows that there is a likelihood of irreparable injury and that the
 9   injunction is in the public interest.” All. for the Wild Rockies v. Cottrell, 632 F.3d
10   1127, 1135 (9th Cir. 2011) (internal quotation marks omitted). “The court may issue a
11   preliminary injunction or a temporary restraining order only if the movant gives
12   security in an amount that the court considers proper to pay the costs and damages
13   sustained by any party found to have been wrongfully enjoined or restrained.” Fed. R.
14   Civ. P. 65(c).
15                                       IV.    DISCUSSION
16          Plaintiff has not established that this Court has subject matter jurisdiction.
17   Plaintiff’s Complaint does not raise a federal question,3 the United States is not a
18   party, and there is no complete diversity. Although Plaintiff does not adequately
19   allege the citizenship of any Defendant, Plaintiff alleges that he is domiciled and a
20   resident of California and that Defendant Rushmoore Loan Management Services,
21   LLC is located at 15480 Laguna Canyon Road, Irvine, California 92618. (Compl.
22   ¶¶ 1–2, 22.) Thus, it does not appear that complete diversity exists. Accordingly, the
23   Court lacks subject matter jurisdiction and must dismiss.
24          However, even if the Court had subject matter jurisdiction, Plaintiff’s request
25   for a temporary restraining order falls well short of the standard necessary for a
26   temporary restraining order to issue. Plaintiff did not address any of the Winter
27
     3
28     Plaintiff alleges that this Court has jurisdiction pursuant to “the State Constitution and statute.”
     (Compl. ¶ 1.)



                                                       4
 1   factors. From the Court’s review, Plaintiff has not established that he is likely to
 2   succeed on the merits, he is likely to suffer irreparable harm in the absence of
 3   preliminary relief, the balance of equities tips in his favor, or an injunction is in the
 4   public interest. Accordingly, Plaintiff’s request for a temporary restraining order is
 5   DENIED.
 6                                  V.    CONCLUSION
 7         For the reasons set forth above, the Court DENIES Plaintiff’s request for a
 8   temporary restraining order (ECF No. 1), and the case is DISMISSED WITHOUT
 9   PREJUDICE. The Clerk of the Court shall close the case.
10
11         IT IS SO ORDERED.
12
13         July 9, 2019
14
15                                ____________________________________
16                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                                 5
